DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 20 is allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehlmeyer 6,749,156.

Regarding claim 1, Buehlmeyer discloses a method of attaching a display panel attachment (Fig 2, #2.1) to a display panel (Fig 2, #4.1) comprising: inserting a baseplate (Figs 2-4, #3.1) of the display panel attachment (Fig 2, #2.1) into an opening (shown in Fig 2) in the display panel (Fig 2, #4.1), wherein the baseplate (Figs 2-4, #3.1) has a front surface, a back surface and a perimeter edge (annotated Fig 3 below) between the front surface (annotated Fig 3 below) and the back surface (annotated Fig 3 below) (as shown in Figs 2-4);

rotating the baseplate (Figs 2-4, #3.1) in a first direction (clockwise) around a rotational axis extending through both the front surface and the back surface (as shown in Fig 2); and

causing a first engagement portion (Fig 4, #16) defined by the perimeter edge (annotated Fig 3 below) to become engaged with a first engagement region (upper region including Fig 2, #8.2) of the opening, preventing further rotation of the baseplate (Figs 2-4, #3.1) in the first direction (col 4, lines 19-24).


    PNG
    media_image1.png
    804
    933
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    874
    917
    media_image2.png
    Greyscale


Regarding claim 2, Buehlmeyer discloses the method further comprising: providing the perimeter edge (annotated Fig 3 above) with a clearance portion (annotated Fig 4 above); and providing clearance between the clearance portion (annotated Fig 4 above) and the first engagement region (upper region) as the
baseplate (Figs 2-4, #3.1) is rotated in the first direction (clockwise) around the rotational axis.

Regarding claim 6, Buehlmeyer discloses the method further comprising: providing the opening with an entrance (Fig 2, C) defining an entrance height (Fig 2, C); and providing the baseplate (Fig 2, #3.1) with a baseplate height and a baseplate width, wherein the baseplate height is greater that the entrance height (as shown in Fig 2), and the baseplate width is greater than the entrance height (as shown in Fig 2).

Regarding claim 7, Buehlmeyer discloses the method further comprising: providing the opening with an entrance (Fig 2, C) defining an entrance height (Fig 2, C); and providing the opening with a second engagement  region (lower region), wherein the first engagement region (upper region) and the second engagement region (lower region) are positioned within the opening behind the entrance (Fig 2, C), and wherein a third distance between the first engagement region (upper region) and the second engagement region (lower region) is greater than the entrance height (Fig 2, C) (as shown in Fig 2).

Regarding claim 9, Buehlmeyer discloses the further comprising providing the display panel attachment with an attachment portion (Fig 2, #12) comprising at least one of a hook (Fig 2, #12), tool, bin, clamp, bracket, rod, bolt, tray, shelf, or support extending away from the baseplate (Fig 2, #3.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Buehlmeyer 6,749,156 in view of Hamann D312,384.

Regarding claim 3, Buehlmeyer discloses the method wherein the clearance portion (annotated Fig 4 above) defines a length that is equal to or less than a first distance between the rotational axis (annotated Fig 4 above) of the and the clearance portion (annotated Fig 4 above).

Buehlmeyer has been discussed above but does not explicitly teach wherein the clearance portion defines a curve having a radius equal to or less than a first distance between the rotational axis and the clearance portion.

Hamann discloses a base plate having clearance portion (annotated Fig 2 below) defines a curve having a radius (annotated Fig 2 below) equal to or less than a first distance between the rotational axis (annotated Fig 2 below) and the clearance portion (annotated Fig 2 below).


    PNG
    media_image3.png
    786
    730
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the clearance portion (Buehlmeyer, annotated Fig 4 above) and corners of the baseplate (Buehlmeyer, Figs 2-4, #3.1) of Buehlmeyer to each have curved radius as taught by Hamann because the substitution of one known corner shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Regarding claim 4, modified Buehlmeyer discloses the method wherein the first engagement portion (Buehlmeyer, Fig 4, upper most portion of #16) extends a second distance away from the rotational axis that is greater than the first distance.


Regarding claim 10, the first embodiment (Figs 2-4) of Buehlmeyer has been discussed above but does not explicitly teach the method further comprising: providing the baseplate with a bendable tab; and bending the bendable tab out of a plane defined by at least one of the front surface and the back surface. 

Buehlmeyer discloses a second embodiment (Figs 9-10) of Buehlmeyer discloses a method further comprising: providing the baseplate (annotated Fig 10 below) with a bendable tab (Fig 10, #11); and bending the bendable tab out (Fig 10, #11) of a plane defined by at least one of the front surface and the back surface of the baseplate (annotated Fig 10 below).


    PNG
    media_image4.png
    691
    486
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a bendable tab (Fig 10, #11) on the baseplate (Fig 2, #3.1) of the first embodiment of Buehlmeyer in order to enable the  
baseplate (Fig 2, #3.1) of the first embodiment of Buehlmeyer to be secured and mounted within a display panel opening that has a larger depth. 

Regarding claim 11, modified Buehlmeyer discloses the method further comprising defining a portion of the bendable tab (Fig 10, #11) with an elongated slot (shown in Fig 10) between the front surface and the back surface of the baseplate (Fig 2, #3.1).

Claims 1, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keller 2008/0061018 in view of Buehlmeyer 6,749,156.

Regarding claims 1 and 12, Keller discloses the method further comprising: assembling a display panel (Fig 1) from;
a first slat (Fig 1, #10a), a second slat (Fig 1, #10b); a first removable connection (shown in Figs 2 & 3) between the first slat (Fig 1, #10a) and the second slat (Fig 1, #10b) at a first engagement region (annotated Fig 2 below) (claim 12).


    PNG
    media_image5.png
    721
    1067
    media_image5.png
    Greyscale


	Keller has been discussed above but does not explicitly teach a method of attaching a display panel attachment to a display panel comprising:
inserting a baseplate of the display panel attachment into an opening in the display panel, wherein the baseplate has a front surface, a back surface and a perimeter edge
between the front surface and the back surface; rotating the baseplate in a first direction around a rotational axis extending through both the front surface and the back surface; and causing a first engagement portion defined by the perimeter edge to become engaged with a first engagement region of the opening, preventing further rotation of the
baseplate in the first direction (claim 1); and applying force to the first removable connection with the first engagement portion as the baseplate is rotated in the first direction around the rotational axis (claim 12).

Buehlmeyer discloses a method of attaching a display panel attachment (Fig 2, #2.1) to a display panel (Fig 2, #4.1) comprising: inserting a baseplate (Figs 2-4, #3.1) of the display panel attachment (Fig 2, #2.1) into an opening (shown in Fig 2) in the display panel (Fig 2, #4.1), wherein the baseplate (Figs 2-4, #3.1) has a front surface , (annotated Fig 3 above) a back surface (annotated Fig 3 above) and a perimeter edge (annotated Fig 3 above) between the front surface (annotated Fig 3 above) and the back surface (annotated Fig 3 above) (as shown in Figs 2-4); rotating the baseplate (Figs 2-4, #3.1) in a first direction (clockwise) around a rotational axis extending through both the front surface and the back surface (as shown in Fig 2); and
causing a first engagement portion (Fig 4, #16) defined by the perimeter edge (annotated Fig 3 above) to become engaged with a first engagement region (upper region including Fig 2, #8.2) of the opening, preventing further rotation of the baseplate (Figs 2-4, #3.1) in the first direction (col 4, lines 19-24) (claim 1).

    PNG
    media_image6.png
    816
    632
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to insert the baseplate (Buehlmeyer, Fig 2, #3.1) within the second slat (Keller, Figs 1 & 2, #10b) of Keller in order to mount the display panel attachment (Buehlmeyer, Fig 2, #2.1) of Buehlmeyer to the display panel (Keller, Figs 1 & 2) of Keller and store more objects on the display panel (Keller, Figs 1 & 2) of Keller (claim 1). The combination of Keller and Buehlmeyer would result in applying force to the first removable connection (Keller, shown in Figs 2 & 3) with the first engagement portion (Buehlmeyer, annotated Fig 4 above) as the baseplate  (Buehlmeyer, Fig 2, #3.1) is rotated in the first direction around the rotational axis (claim 12).

Regarding claim 13, modified Keller discloses the method further comprising:
assembling the display panel (Keller, Fig 1) from; a third slat (Keller, Fig 1, #10c); a second removable connection (Keller, shown in Figs 2 & 3) between the second slat (Keller, Fig 1, #10b) and the third slat (Keller, Fig 1, #10c) at a second engagement region (Keller, annotated Fig 2 above); providing the baseplate (Buehlmeyer, Figs 2 & 4, #3.1) with a second engagement portion (Buehlmeyer, annotated Fig 4 above); and applying force to the second removable connection (Keller, shown in Figs 2 & 3) with the second engagement portion (Buehlmeyer, annotated Fig 4 above) as the baseplate (Buehlmeyer, Figs 2 & 4, #3.1) is rotated in the first direction around the rotational axis.

Regarding claim 14, modified Keller discloses the method further comprising: providing the perimeter edge with a clearance portion (Buehlmeyer, annotated Fig 4 above); and providing clearance between the first removable connection (Keller, shown in Figs 1, 2, & 3) and the clearance portion (Buehlmeyer, annotated Fig 4 above) as the baseplate (Buehlmeyer, Figs 1 & 4, #3.1) is rotated around the rotational axis.





Regarding claim 17, modified Keller discloses the method further comprising providing an attachment portion (Buehlmeyer, Fig 2, #12) comprising at least one of a hook (Buehlmeyer, Fig 2, #12), clamp, bracket, tool, rod, bin, bolt, tray, shelf or support extending away from the baseplate (Buehlmeyer, Figs 2 & 4, #3.1).

Regarding claims 18, modified Keller has been discussed above but does not explicitly teach the method further comprising: providing the baseplate with a bendable tab; and bending the bendable tab out of a plane defined by at least one of the front surface and the back surface.

Buehlmeyer discloses a second embodiment (Figs 9-10) of Buehlmeyer discloses a method further comprising: providing the baseplate (annotated Fig 10 below) with a bendable tab (Fig 10, #11).


    PNG
    media_image4.png
    691
    486
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a bendable tab (Buehlmeyer, Fig 10, #11) on the baseplate (Buehlmeyer, Fig 2, #3.1) of modified Keller in order to enable the baseplate (Buehlmeyer, Fig 2, #3.1) of the first embodiment of Buehlmeyer to be secured and mounted within a display panel opening that has a larger depth. 

Regarding claim 19, modified Keller discloses the method further comprising defining a portion of the bendable tab (Buehlmeyer, Fig 10, #11) with an elongated slot (Buehlmeyer, shown in Fig 10) between the front surface and the back surface of the baseplate (Buehlmeyer, Fig 2, #3.1).



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Keller 2008/0061018 and Buehlmeyer 6,749,156 and further in view of Hamann D312,384.

Regarding claim 15, modified Keller discloses the method wherein the clearance portion (Buehlmeyer, annotated Fig 4 above) defines a length that is equal to or less than a first distance between the rotational axis (Buehlmeyer, annotated Fig 4 above) of the and the clearance portion (Buehlmeyer, annotated Fig 4 above).

Modified Keller has been discussed above but does not explicitly teach wherein the clearance portion defines a curve having a radius equal to or less than a first distance between the rotational axis and the clearance portion.

Hamann discloses a base plate having clearance portion (annotated Fig 2 below) defines a curve having a radius (annotated Fig 2 below) equal to or less than a first distance between the rotational axis (annotated Fig 2 below) and the clearance portion (annotated Fig 2 below).


    PNG
    media_image3.png
    786
    730
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the clearance portion (Buehlmeyer, annotated Fig 4 above) and corners of the baseplate (Buehlmeyer, Figs 2-4, #3.1) of modified Keller to each have curved radius as taught by Hamann because the substitution of one known corner shape for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Regarding claim 16, modified Keller discloses the method wherein the first engagement portion (Buehlmeyer, Fig 4, uppermost portion of #16) extends a second distance away from the rotational axis that is greater than the first distance.

Response to Arguments
Applicant's arguments filed 10/07/22 have been fully considered but they are not persuasive.

Applicant’s arguments that “In the previous response filed on June 14, 2022, applicant argued and demonstrated with figures that the portions of the Buehlmeyer headpiece that become engaged with the securing rail are not defined by the perimeter edge of the headpiece. On the contrary, applicant argues that the Buehlmeyer headpiece engages the securing rail with tapered regions 16 and 26 on the outwardly facing front surface of the headpiece. The office action makes it clear at page 3 and annotated Fig. 3, that the office considers the tapered regions 16 and 26 to be part of the Buehlmeyer “perimeter edge.” Applicant respectfully disagrees and requests reconsideration of this point. The tapered surfaces 16 and 26 are only, “lightly tapered” away from the overall plane of the front surface, (Buehlmeyer Col. 4, lines 19-24). This observation is confirmed by the lateral view of the headpiece in Buehlmeyer Fig. 3. Since the front surface and the tapered regions are very nearly co-planar, and since a substantial portion of the entire surface of the headpiece visible in the front view of Fig. 4 is part of one tapered region or the other, one of ordinary skill in the art would consider the lightly tapered regions16 and 26 to be on the front surface, not on either the perimeter, or the edge. The more detailed arguments on this point included in the response of June 14, 2022, are incorporated herein by reference. Applicant further submits that even if tapered regions 16 and 26 did define a first engagement portion, this structure would not prevent further rotation of the baseplate in the first direction upon engagement. The office action cites Buehlmeyer Col. 4, lines 19-24 as supporting the conclusion that the tapered regions 16 and 26 would “limit” further rotation, as claim 1 was previously presented, but this portion of the Buehlmeyer specification merely states that the tapered regions are clamped by the arms 8.1 and 8.2 of the C shaped profile after the headpiece is rotated 90°. Nothing in Buehlmeyer suggests that the headpiece cannot be additionally rotated using identical force as was required to initially rotate the headpiece into position. Indeed, as shown in Fig. 2 and Fig. 4, an annotated version of which is reproduced below, the tapered regions 16 and 26 are bilaterally symmetrical. Therefore, since the headpiece is sized to be rotated 90° into an operative position within the C channel, it clearly can be rotated from either direction, and more importantly can be rotated a full 360° within the C-shaped channel. There simply is no structure that limits or as now recited in amended claim 1, prevents further rotation in the first direction” are not persuasive.
The examiner maintains that claim 1 clearly states that the perimeter edge is between the front surface and the back surface. The examiner maintains that the tapered surface #16 of Buehlmeyer is between the front surface (Buehlmeyer, annotated Fig 3 above) and the back surface (Buehlmeyer, annotated Fig 3 above) therefore the tapered surface 16 can be interpreted to be a part of the perimeter edge (Buehlmeyer, annotated Fig 3 above). Further Buehlmeyer clearly states that the tapered regions are clamped against the arms #8.1 & #8.2 of the C shaped profile after the headpiece #3.1 is rotated 90 degrees. The term clamping means and/or implies preventing movement (i.e. rotation).   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631